DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 14, 15, 17, 18, 21, 23-27, 29-31 and 33-35 are pending.

Response to Arguments
On pages 2-4 of the Applicant’s remark (see Applicant’s remark filed on 12/21/2020), Applicant further argues that the cited references does not disclose “the measurement restriction information including information about a lower limit of received power of a directional beam which is a measurement target”, as recited by claims 14 and 33”. In response, Examiner respectfully disagrees. 

In the claim, Applicant does not clearly define the meaning of the terms "a lower limit of received power". However, Applicant's disclosure states in Para. 0179 that the lower limit power information is information indicating an offset between power of a desired directional beam and the lower limit. As an example, the offset is 25 dB. As such, the terms "a lower limit 

As stated in Hagerman2 (US 6,301,238 B1), “(Col. 11, lines 15-31), Thereby, information of the downlink transmission to the mobile terminal 24 can be extracted by the mobile terminals 26 and 28. Analogously, the antenna apparatus of the radio base station 18 forms an antenna beam pattern 34 to permit communication of a downlink transmission to the mobile terminal 28 upon the channel defined upon the second time slot 12. The active power level at which the antenna beam pattern 34 is formed is of a high power level. The antenna apparatus further forms an antenna beam pattern 54 of a reduced power level. The power level is reduced, e.g., by 8 dB relative to the power level at which the antenna beam pattern 34 is formed. The downlink transmission to be communicated to the mobile terminal 28 is broadcast throughout the area encompassed by the antenna beam pattern 54. Thereby, the mobile terminals 24 and 26 are able to extract information from the downlink transmission.”. As such, Hagerman2 discloses the limitation “the measurement restriction information including information about a lower limit of received power of a directional beam which is a measurement target”, as recited by claims 14 and 33.

Furthermore, Applicant argues that Hagerman2 is silent regarding “transmit, to a terminal device, measurement restriction information indicating a measurement restriction of transmission of a channel state information reference signal (CSI-RS)” as recited by claims 14 and 33”. In response, Examiner respectfully disagrees.

Applicant attacks the Hagerman2 reference singly for lacking a teaching that the Examiner relied on a combination of references to show. It is well established that one cannot show nonobviousness by attacking references individually where the rejection are based on a combination of references.

As stated in Zhang (2017/0105223 A1), “(Para. 0107), the central processing unit 1001 may further be configured to transmit energy allocation information of the beam used in transmission to the user equipment. In this implementation the energy allocation information is power information of the beam in a time domain or frequency domain; and wherein the power information is indicated via a Pc parameter in a CSI-RS corresponding to the beam, which represents a power ratio of the CSI-RS to a CRS… (Para. 0109), the central processing unit 1001 may further be configured to notify the user equipment of the number of beams used in transmission.”. As such, Zhang disclose the limitation “transmit, to a terminal device, measurement restriction information indicating a measurement restriction of transmission of a channel state information reference signal (CSI-RS)”, as recited by claims 14 and 33.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 17, 18, 21, 23, 27, 29-31, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2017/0105223 A1 hereinafter Zhang) in view of Zheng et .
Regarding claim 14, Zhang teaches “an apparatus comprising: circuitry configured to transmit, to a terminal device, measurement restriction information indicating a measurement restriction of transmission of a channel state information reference signal (CSI-RS);” as [(Para. 0107), the central processing unit 1001 may further be configured to transmit energy allocation information of the beam used in transmission to the user equipment. In this implementation the energy allocation information is power information of the beam in a time domain or frequency domain; and wherein the power information is indicated via a Pc parameter in a CSI-RS corresponding to the beam, which represents a power ratio of the CSI-RS to a CRS… (Para. 0109), the central processing unit 1001 may further be configured to notify the user equipment of the number of beams used in transmission].
However, Zhang does not specifically disclose the measurement restriction information including information about a lower limit of received power of a directional beam which is a measurement target; and transmit, to the terminal device, configuration information of a non-zero-power (NZP) CSI-RS and a zero-power (ZP) CSI-RS, wherein the configuration information includes at least one of radio resources used to transmit the NZP CSI-RS and ZP CSI-RS and a sequence of the NZP CSI-RS and ZP CSI-RS.
In an analogous art, Zheng teaches “transmit, to the terminal device, configuration information of a non-zero-power (NZP) CSI-RS and a zero-power (ZP) CSI-RS,” as [(Para. 0103), the node 3 (the base station to which the small cell 3 belongs or the UE in the small cell 3) may inform the node 1 (the base station to which the small cell 1 belongs or the UE in the small cell 1) of two groups of ZP-CSI-RS configurations…. The node 2 (the base station to which the wherein the configuration information includes at least one of radio resources used to transmit the NZP CSI-RS” [(Para. 0024), configuration information of time-frequency resource of zero power channel state information reference signals (ZP-CSI-RS) of the other network nodes… (Para. 0009), Energy per Resource Element (referred to as EPRE) to NZP-CSI-RS EPRE… (Para. 00020), ratios Pc of PDSCH EPRE to corresponding NZP-CSI-RS EPRE of the other network nodes] “and ZP CSI-RS and a sequence of the NZP CSI-RS and ZP CSI-RS” [(Para. 0102), as well as one sequence with the length of 16 bits used for indicating the resource position of the ZP-CSI-RS in one physical resource block….. (Para. 0019-0021), Preferably, the first measurement resource information further comprises: ratios Pc of PDSCH EPRE to corresponding NZP-CSI-RS EPRE of the other network nodes…. the first measurement resource information comprises two or more Pcs or possible value ranges of the Pc, and the time-frequency resource indicator associated with each Pc or the possible value range of Pc comprises one bit sequence].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Zhang to provide an effective technique as taught by Zheng to solve the problem that interference coordinated cells cannot perform an interference measurement accurately when distributed base stations connected via a non-ideal backhaul link perform an interference coordination [Zheng: Para. 0012]. 
However, the combination of Zhang and Zheng does not specifically disclose the measurement restriction information including information about a lower limit of received power of a directional beam which is a measurement target.
the measurement restriction information including information about a lower limit of received power of a directional beam which is a measurement target” as [(Col. 11, lines 15-31), Thereby, information of the downlink transmission to the mobile terminal 24 can be extracted by the mobile terminals 26 and 28. Analogously, the antenna apparatus of the radio base station 18 forms an antenna beam pattern 34 to permit communication of a downlink transmission to the mobile terminal 28 upon the channel defined upon the second time slot 12. The active power level at which the antenna beam pattern 34 is formed is of a high power level. The antenna apparatus further forms an antenna beam pattern 54 of a reduced power level. The power level is reduced, e.g., by 8 dB relative to the power level at which the antenna beam pattern 34 is formed. The downlink transmission to be communicated to the mobile terminal 28 is broadcast throughout the area encompassed by the antenna beam pattern 54. Thereby, the mobile terminals 24 and 26 are able to extract information from the downlink transmission].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as Zhang and Zheng to provide an effective technique to form directional antenna beam patterns as taught by Hagerman2 in order to facilitate communication of communication signals with a selected remote communication station during a selected time slot defined in the TDMA communication scheme [Hagerman2: Col. 1, lines 12-16]. 
Regarding claim 15, the combination of Zhang, Zheng and Hagerman2, specifically Zhang teaches “wherein the measurement restriction information includes information indicating a number of directional beams which are measurement targets” as [(Para. 0065), 
Regarding claim 17, the combination of Zhang, Zheng and Hagerman2, specifically Hagerman2 teaches “wherein the measurement restriction information includes information indicating priorities of base stations or directional beams which are measurement targets” as [(Col. 5, lines 40-45), antenna beam patterns are formed at a high power level to facilitate communications upon the channel during which communications with a selected remote communication station are to be effectuated. At other times, the antenna beam patterns are formed at a reduced power level].
Regarding claim 18, the combination of Zhang, Zheng and Hagerman2, specifically Zhang teaches “wherein the circuitry is configured to notify the terminal apparatus of the measurement restriction information in system information or through individual signaling to the terminal apparatus” as [(Para. 0051), eNB may indicate the beams used in the transmission, that is, the selected beams, to the user equipment via dynamic signaling and/or high-layer signaling.].
Regarding claim 21, the combination of Zhang, Zheng and Hagerman2, specifically Zheng teaches “wherein the configuration of information includes at least one of a radio resource used to transmit the CSI-RS and a sequence of the CSI-RS” as [(Para. 0024), configuration information of time-frequency resource of zero power channel state information reference signals (ZP-CSI-RS) of the other network nodes… (Para. 0009), Energy per Resource Element (referred to as EPRE) to NZP-CSI-RS EPRE… (Para. 00020), ratios Pc of PDSCH EPRE to corresponding NZP-CSI-RS EPRE of the other network nodes ….. (Para. 0102), as well as one sequence with the length of 16 bits used for indicating the resource position of the ZP-
Regarding claim 23, the combination of Zhang, Zheng and Hagerman2, specifically Zhang teaches “wherein the circuitry is configured to notify a terminal apparatus or a surrounding base station of the measurement restriction information” as [(Para. 0107), Optionally, the central processing unit 1001 may further be configured to transmit energy allocation information of the beam used in transmission to the user equipment. In this implementation the energy allocation information is power information of the beam in a time domain or frequency domain; and wherein the power information is indicated via a Pc parameter in a CSI-RS corresponding to the beam, which represents a power ratio of the CSI-RS to a CRS].
Regarding claim 27, the combination of Zhang, Zheng and Hagerman2, specifically Zhang teaches “wherein the circuitry is further configured to notify measurement restriction information indicting respective measurement restrictions for a plurality of CSI-RSs transmitted by a plurality of directional beams” as [(Para. 0010), a first measuring unit configured to perform measurement on a beam of an eNB according to a configured reference signal, and report a measurement result to the eNB].
Regarding claim 29, the combination of Zhang, Zheng and Hagerman2, specifically Hagerman2 “wherein the information indicating the lower limit of received power of the directional beam that is the measurement target is information indicating an offset” as [(Col. 11, lines 36-40), The antenna apparatus also forms an antenna beam pattern 56 of a 
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 17.
Regarding claim 31, the combination of Zhang, Zheng and Hagerman2, specifically Zhang teaches “wherein the apparatus is a base station in a wireless telecommunications network” as [(Para. 0007), eNB].
Regarding claim 33, Zhang teaches “a method performed by a base station in a wireless communications system, the method comprising: transmitting, by circuitry of the base station to a terminal device, measurement restriction information indicating a measurement restriction of transmission of a channel state information reference signal (CSI-RS);” as [(Para. 0107), the central processing unit 1001 may further be configured to transmit energy allocation information of the beam used in transmission to the user equipment. In this implementation the energy allocation information is power information of the beam in a time domain or frequency domain; and wherein the power information is indicated via a Pc parameter in a CSI-RS corresponding to the beam, which represents a power ratio of the CSI-RS to a CRS… (Para. 0109), the central processing unit 1001 may further be configured to notify the user equipment of the number of beams used in transmission].
However, Zhang does not specifically disclose the measurement restriction information including information about a lower limit of received power of a directional beam which is a measurement target; and transmitting, by the base station to the terminal device, configuration information of a non-zero-power (NZP) CSI-RS and a zero-power (ZP) CSI-RS, wherein the 
In an analogous art, Zheng teaches “transmitting, by the base station to the terminal device, configuration information of a non-zero-power (NZP) CSI-RS and a zero-power (ZP) CSI-RS,” as [(Para. 0103), the node 3 (the base station to which the small cell 3 belongs or the UE in the small cell 3) may inform the node 1 (the base station to which the small cell 1 belongs or the UE in the small cell 1) of two groups of ZP-CSI-RS configurations…. The node 2 (the base station to which the small cell 2 or the UE in the small cell 2) uses the same manner to notify the node 1 of the resource usage situation. In addition, the nodes 2 and 3 also need to inform the node 1 of their respective NZP-CSI-RS configurations] “wherein the configuration information includes at least one of radio resources used to transmit the NZP CSI-RS” [(Para. 0024), configuration information of time-frequency resource of zero power channel state information reference signals (ZP-CSI-RS) of the other network nodes… (Para. 0009), Energy per Resource Element (referred to as EPRE) to NZP-CSI-RS EPRE… (Para. 00020), ratios Pc of PDSCH EPRE to corresponding NZP-CSI-RS EPRE of the other network nodes] “and ZP CSI-RS and a sequence of the NZP CSI-RS and ZP CSI-RS” [(Para. 0102), as well as one sequence with the length of 16 bits used for indicating the resource position of the ZP-CSI-RS in one physical resource block….. (Para. 0019-0021), Preferably, the first measurement resource information further comprises: ratios Pc of PDSCH EPRE to corresponding NZP-CSI-RS EPRE of the other network nodes…. the first measurement resource information comprises two or more Pcs or possible value ranges of the Pc, and the time-frequency resource indicator associated with each Pc or the possible value range of Pc comprises one bit sequence].
 [Zheng: Para. 0012]. 
However, the combination of Zhang and Zheng does not specifically disclose the measurement restriction information including information about a lower limit of received power of a directional beam which is a measurement target.
In an analogous art, Hagerman2 teaches “the measurement restriction information including information about a lower limit of received power of a directional beam which is a measurement target” as [(Col. 11, lines 15-31), Thereby, information of the downlink transmission to the mobile terminal 24 can be extracted by the mobile terminals 26 and 28. Analogously, the antenna apparatus of the radio base station 18 forms an antenna beam pattern 34 to permit communication of a downlink transmission to the mobile terminal 28 upon the channel defined upon the second time slot 12. The active power level at which the antenna beam pattern 34 is formed is of a high power level. The antenna apparatus further forms an antenna beam pattern 54 of a reduced power level. The power level is reduced, e.g., by 8 dB relative to the power level at which the antenna beam pattern 34 is formed. The downlink transmission to be communicated to the mobile terminal 28 is broadcast throughout the area encompassed by the antenna beam pattern 54. Thereby, the mobile terminals 24 and 26 are able to extract information from the downlink transmission].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as Zhang and Zheng to  [Hagerman2: Col. 1, lines 12-16]. 
Regarding claim 34, the combination of Zhang, Zheng and Hagerman2, specifically Zheng teaches “wherein the configuration information includes at least one of a radio resource used to transmit the CSI-RS and a sequence of the CSI-RS,” as [(Para. 0024), configuration information of time-frequency resource of zero power channel state information reference signals (ZP-CSI-RS) of the other network nodes… (Para. 0009), Energy per Resource Element (referred to as EPRE) to NZP-CSI-RS EPRE… (Para. 00020), ratios Pc of PDSCH EPRE to corresponding NZP-CSI-RS EPRE of the other network nodes ….. (Para. 0102), as well as one sequence with the length of 16 bits used for indicating the resource position of the ZP-CSI-RS in one physical resource block….. (Para. 0019-0021), Preferably, the first measurement resource information further comprises: ratios Pc of PDSCH EPRE to corresponding NZP-CSI-RS EPRE of the other network nodes…. the first measurement resource information comprises two or more Pcs or possible value ranges of the Pc, and the time-frequency resource indicator associated with each Pc or the possible value range of Pc comprises one bit sequence].

Claims 24, 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zheng, further in view of Hagerman2, and further in view of Geirhofer et al. (Pub # US 2013/0258964 A1 hereinafter Geirhofer).
Regarding claim 24, the combination of Zhang, Zheng and Hagerman2 does not specifically disclose wherein the NZP CSI-RS is transmitted by a non-directional beam.
wherein the NZP CSI-RS is transmitted by a non-directional beam” as [(Para. 0057), non-zero power (NZP) and/or zero-power (ZP) channel state information reference signal (CSI-RS) resources].  
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as Zhang, Zheng and Hagerman2 to provide an effective technique as taught by Geirhofer to configuring channel state information reference signal (CSI-RS) reporting configurations to reduce CSI re-computations [Geirhofer: Para. 0003]. 
Regarding claim 25, the combination of Zhang, Zheng, Hagerman2 and Geirhofer, specifically Geirhofer teaches “wherein the ZP CSI-RS is transmitted by a directional beam” as [(Para. 0057), non-zero power (NZP) and/or zero-power (ZP) channel state information reference signal (CSI-RS) resources].  
Regarding claim 35, the combination of Zhang, Zheng, Hagerman2 and Geirhofer, specifically Geirhofer teaches “wherein the NZP CSI-RS is transmitted by a non-directional beam” as [(Para. 0057), non-zero power (NZP) and/or zero-power (ZP) channel state information reference signal (CSI-RS) resources] “and the ZP CSI-RS is transmitted by a directional beam” [(Para. 0057), non-zero power (NZP) and/or zero-power (ZP) channel state information reference signal (CSI-RS) resources].  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zheng, further in view of Hagerman2, further in view of Chiba et al. (U.S. Patent # 5,473,333 hereinafter Chiba) and further in view of Lee et al. (Pub # US 2014/0098689 A1 hereinafter Lee).
claim 26, the combination of Zhang, Zheng and Hagerman2 does not specifically disclose wherein the circuitry is configured to: acquire two or more weight sets for forming two or more directional beams; and respectively multiply two or more CSI-RSs by the two or more weight sets, wherein a first weight set of the two or more weights sets is to acquire directivity in a first direction, and a second weight set of the two or more weight sets is to acquire directivity in a second direction.
In an analogous art, Chiba teaches “wherein the circuitry is configured to: acquire two or more weight sets for forming two or more directional beams;” as [(Col. 3, lines 7-9), at least two adaptive control means for calculating a plurality of N weight coefficients for the reception signals corresponding to a plurality of N beams] “and respectively multiply two or more CSI-RSs by the two or more weight sets” [(Col. 8, lines 31-42), the CMA processors 7-1 to 7-L calculate a plurality of N weight coefficients wn (n=1, 2, . . . , N) for the reception signals corresponding to respective beams so that the main beam of the array antenna 1 is directed to the desired direction of the desired wave and the received signal levels in the arrival directions of the unnecessary waves such as interference waves or the like become zero based on the number N or less of beam field strengths selected by the above-mentioned beam selecting process, and then multiply the inputted data signals of the beam field strengths Bn respectively by the corresponding calculated weight coefficients wn.]. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Zhang, Zheng and Hagerman2 to provide an effective technique as taught by Chiba to provide an apparatus for adaptively controlling an array antenna comprised of a plurality of antenna elements, having a [Chiba: Col. 2, lines 42-47].
However, the combination of Zhang, Zheng, Hagerman2 and Chiba does not specifically disclose wherein a first weight set of the two or more weights sets is to acquire directivity in a first direction, and a second weight set of the two or more weight sets is to acquire directivity in a second direction.
 In an analogous art, Lee teaches “wherein a first weight set of the two or more weights sets is to acquire directivity in a first direction,” as [(Para. 0132), If Nh×Nv antenna elements/ports are used at the base station, precoding weights for the antenna ports may be defined to form a beam, where Nh and Nv may denote the number of antenna elements/ports in a horizontal and a vertical domain, respectively……. (Para. 0135), The Nh×Nv×Nrank precoding weights may be determined using a composition of multiple codebook components. The composition of multiple codebook components may imply that the Nh×Nv×Nrank precoding weights may be determined by a composition of one or more precoding weights from one or more of the codebook components. For example, Nh×Nv precoding weights may be determined by the number of precoding weights Nh from a first codebook component and the number of precoding weights Nv from a second codebook component.] “and a second weight set of the two or more weight sets is to acquire directivity in a second direction” [(Para. 0132), If Nh×Nv antenna elements/ports are used at the base station, precoding weights for the antenna ports may be defined to form a beam, where Nh and Nv may denote the number of antenna elements/ports in a horizontal and a vertical domain, respectively……. (Para. 0135), The Nh×Nv×Nrank precoding weights may be determined using a composition of multiple codebook components. The composition of multiple codebook components may imply that the h×Nv×Nrank precoding weights may be determined by a composition of one or more precoding weights from one or more of the codebook components. For example, Nh×Nv precoding weights may be determined by the number of precoding weights Nh from a first codebook component and the number of precoding weights Nv from a second codebook component.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Zhang, Zheng, Hagerman2 and Chiba to provide an effective technique as taught by Lee to improve the reliability of the data-transfer since there may be a higher chance to receive the data stream in one spatial channel if another spatial channel suffers from deep fading [Lee: Para. 0113].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691.  The examiner can normally be reached on Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        
/MELVIN C MARCELO/Primary Examiner, Art Unit 2463